                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              · WESTERN DIVISION

ARLENE LEE,

              Petitioner,

v.

METLIFE GROUP TERM LIFE
INSURANCE COMPANY,

              Respondent.

       and

METROPOLITAN LIFE INSURANCE                               Case No. 5:19-CV-244-D
COMPANY,
              '
              Plaintiff-in-Interpleader,

v.

ARLENE LEE, SHELLA FLEETWOOD,
RUSSELL LEE, WILDER'S FUNERAL
HOME, INC., and JOHN DOE, as
Administrator of the Estate ofJohn Ellis
Bazemore,

              Defendants-in-Interpleader.


                                            ORDER

       This matter is before the Court on the motion of Plaintiff-in-Interpleader Metropolitan

Life Insurance Company ("MetLife") to join Shella Fleetwood; Russell Lee; Wilder's Funeral

Home, Inc.; and John Doe, as Administrator of the Estate of John Ellis Bazemore (the

"Additional Defendants") as additional counterclaim defendants pursuant to Rules 13, 19, and 20

of the Federal Rules of Civil Procedure. The Court finds that the Additional Defendants are
necessary parties to the interpleader action and finds that good cause exists to join the Additional

Defendants as additional counterclaim defendants.

       IT IS THEREFORE ORDERED that Shella Fleetwood; Russell Lee; Wilder's Funeral

Home, Inc.; and John Doe, as Administrator of the Estate of John Ellis Bazemore are hereby

joined as defendants in MetLife's counterclaim in interpleader. The Clerk shall issue summons to

the defendants as requested by MetLife.

       SO ORDERED. This the        %.'I   day of July 2019.




                                                 2
